DETAILED ACTION
In response to the Office Action mailed 05/26/2021, the RCE was received 07/26/2021:
Claims 11-14, 16, 22-25, and 27 have been amended for clarification.
Claims 1, 15, 21, 26, and 33 have been amended to correct antecedent basis.
Response to Arguments
Applicant's arguments filed 01/06/2022, with respect to claims 11 and 22 have been fully considered but they are not persuasive. 
Regarding claims 11 and 22, applicant argues the Stettner fail to teach the details of “wherein the readout and control circuit is configured to: readout a first subset of the image signals for the image frame, after the first subset of the image signals is readout, stop reading out any of the image signals to allow the treatment beam source to provide a treatment beam pulse, and readout a second subset of the image signals for the image frame after the treatment beam source has provided the treatment beam pulse.”  However, Stettner (Fig. 6) disclose the following pattern of beam pulse and readout: beam pulse, readout, reset, readout, reset, beam pulse). Therefore, the claim limitation is believed to read on the prior art of record.  Furthermore, since the first and second subset of image signals are recorded at different times, they are considered different subset of image signals.  Therefore, the new limitation “the second subset of the image signals being different from the first subset of the image signals” is believed to read on the prior art of record.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11-16, and 19-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5140162 (Stettner).
Regarding claim 11:
Stettner disclose an imager comprising: an array of imager elements configured to generate image signals for an image frame based on radiation received by the imager (Fig. 3, 4; column 2, lines 55-56); and circuit configured to perform readout of image signals (Fig. 5; column 4, lines 14-33), wherein the circuit is configured to be radiation hard (column 4, lines 14-33), wherein the circuit comprises a readout and control circuit coupled to the array of imager elements, wherein the readout and control circuit is configured to perform signal readout in synchronization with an operation of a treatment beam source (Fig. 6, column 4, line 34 – column 5, line 25), and wherein the readout and control circuit is configured to: readout a first subset of the image signals for the image frame, after the first subset of the image signals is readout, stop reading out any of the image signals to allow the treatment beam source to provide a treatment beam pulse, and readout a second subset of the image signals for the image frame after the treatment beam source has provided the treatment beam pulse (Fig. 6 disclose the following pattern of beam pulse and readout: beam pulse, readout, reset, readout, reset, beam pulse), the second subset of the image signals being different from the first subset of the image signals.
Regarding claim 12:
Stettner disclose the imager of claim 11, wherein the readout and control circuit is configured to start the signal readout for an image frame at a pre-determined time or within a predetermined time period with respect to a treatment beam pulse (Fig. 6, column 4, line 34 – column 5, line 25).
Regarding claim 15:

Regarding claim 16:
Stettner disclose the imager of claim 15, wherein the beam hold period is long enough to allow the imager to reset the array of imager elements, receive imaging dose, and readout the image signal (Fig. 6, column 4, line 34 – column 5, line 25).
Regarding claim 22:
Stettner disclose an imager comprising: an array of imager elements configured to generate image signals based on the radiation received by the imager; and circuit coupled to the array of imager elements, wherein the circuit is configured to perform signal readout in synchronization with an operation of a treatment beam source (Fig. 5; column 4, lines 14-33), wherein the circuit is configured to: readout a first subset of the image signals for the image frame, after the first subset of the image signals is readout, stop reading out any of the image signals to allow the treatment beam source to provide a treatment beam pulse, and readout a second subset of the image signals for the image frame after the treatment beam source has provided the treatment beam pulse (Fig. 6 disclose the following pattern of beam pulse and readout: beam pulse, readout, reset, readout, reset, beam pulse), the second subset of the image signals being different from the first subset of the image signals.
Regarding claim 23:
Stettner disclose the imager of claim 22, wherein the circuit is configured to start the signal readout for an image frame at a pre-determined time or within a predetermined time period with respect to a treatment beam pulse (Fig. 6, column 4, line 34 – column 5, line 25).
Regarding claim 26:

Regarding claim 27:
Stettner disclose the imager of claim 26, wherein the beam hold period is long enough to allow the imager to reset the array of imager elements, receive imaging dose, and readout the image signals (Fig. 6, column 4, line 34 – column 5, line 25).
Regarding claim 28:
Stettner disclose the imager of claim 22, wherein the circuit is configured to be radiation hard (column 4, lines 14-33).
Regarding claim 29:
Stettner disclose the imager of claim 22, wherein the circuit comprises readout and control circuit coupled to the array of imager elements, wherein the readout and control circuit is radiation hard (column 4, lines 14-33).
Regarding claim 30:
Stettner disclose the imager of claim 22, wherein the circuit comprises a gate driver, and wherein the gate driver is radiation hard (column 4, lines 14-33).
Regarding claim 31:
Stettner disclose the imager of claim 22, wherein the array of imager elements is configured to generate the image signals based on light signals provided by a scintillator layer.
Regarding claim 32:
Stettner disclose the imager of claim 22, wherein the array of imager elements is configured to generate the image signals based on charges provided by a conversion layer (column 3, lines 1-3).
Regarding claim 33:

Regarding claim 34:
Stettner disclose the imager of claim 22, wherein the circuit is configured to perform signal readout in synchronization with the operation of the treatment beam source to prevent a band artifact, a dark line artifact, a bright line artifact, or any combination of the foregoing column 4, lines 14-33).
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0121139 (Da Silva Rodrigues).
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 Regarding claim 40:
Stettner disclose the imager of claim 22, but fail to teach the details of wherein the first subset of the image signals and the second subset of the image signals are for different respective regions of the image frame.
Claims 1-3, 5-10, 17, 18, 21, and 35-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
Please see office action mailed 10/04/2021. Claims 2, 3, 5-10, 17 and 18 are allowed by virtue of their dependence.
Regarding claim 21:

However, the prior art of record fail to teach the details of and wherein the circuit is configured to readout a first subset of the image signals before a delivery of a treatment radiation beam, and to readout a second subset of the image signals after the delivery of the treatment radiation beam, and wherein the first subset of the image signals and the second subset of the image signals are for different respective regions of an image frame.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884